         Case 1:21-cr-00548-DLF Document 12 Filed 08/31/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                        :    CRIMINAL NO.
                                                 :
             v.                                  :    MAGISTRATE NO. 21-mj-00441 (GMH)
                                                 :
 CAREY JON WALDEN,                               :    VIOLATION:
                                                 :    40 U.S.C. § 5104(e)(2)(G)
                       Defendant.                :    (Parading, Demonstrating, or Picketing in
                                                 :    a Capitol Building)


                                    INFORMATION

       The United States Attorney charges that at all relevant times:

                                           COUNT ONE

       On or about January 6, 2021, within the District of Columbia, CAREY JON WALDEN,

willfully and knowingly paraded, demonstrated, and picketed in a Capitol Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104 (e)(2)(G))



                                             Respectfully submitted,

                                             Channing D. Phillips
                                             Acting U.S. Attorney
                                             D.C. Bar No. 415793

                                     By:     /s/ James D. Peterson
                                             James D. Peterson
                                             Special Assistant United States Attorney
                                             Bar No. VA 35373
                                             United States Department of Justice
                                             1331 F Street N.W. 6th Floor
                                             Washington, D.C. 20530
                                             Desk: (202) 353-0796
                                             Mobile: (202) 230-0693
                                             James.d.peterson@usdoj.gov
